Title: From George Washington to Thomas Turner, 25 April 1778
From: Washington, George
To: Turner, Thomas



Sir,
[Valley Forge] April 25th 1778.

Altho^ I am not much accustomed to accept presents, I cannot refuse one offered in such polite terms as accompanied the Pistols & furniture you were so obliging as to send me by Captn Fauntleroy. They are very elegant, & deserve my best thanks, which are offered with

much sincerity. The favourable Sentiments you are pleased to entertain of me, & the obliging and flattering manner in which they are expressed add to the obligation & I am Sir Yr Most Obedt & Most H: Ser.

G. W——n

